Case 3:20-cv-01437-JAM Document1 Filed 09/23/20 Page 1 of 18

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

PETER HILL-RICCIUTI )
)
Plaintiff )
) :20-cv-
v. )
)
TARGET STORES, INC. AKA )
TARGET CORPORATION )
Defendant ) SEPTEMBER 23, 2020

DEFENDANT TARGET STORES, INC.’S NOTICE OF REMOVAL
To the Judges of the United States District Court for The District of Connecticut:

The Defendant Target Stores, Inc. aka Target Corporation, by and through its
undersigned counsel, and pursuant to 28 U.S.C.A. §§1332(a) and 1441 hereby removes this
action from the Superior Court, Judicial District of Litchfield at Torrington, State of Connecticut,
to the United States District Court for the District of Connecticut and in support of which states

as follows:

(1) The Plaintiff served an action against Defendant Target Corporation d/b/a Target Stores
Inc., on or about August 27, 2020, filed on September 3, 2020, entitled Peter Hill-Ricciuti v.
Target Stores, Inc. aka Target Corporation, LLI-CV-XX-XXXXXXX-S, bearing a return date of
October 6, 2020 and made returnable to the Judicial District of Litchfield at Torrington. A copy

of the Summons and Complaint is attached hereto as Exhibit “A”.

(2) Inthe Complaint, the Plaintiff Peter Hill-Ricciuti asserts claims for common law
negligence and mode of operation against the Defendant alleging that the Plaintiff Peter Hill-
Ricciuti sustained physical injuries and damages when he allegedly slipped and fell in the Target
store in Torrington, Connecticut on September 3, 2018. The Plaintiff is claiming physical
injuries, some of which are stated to be “permanent”, that include injuries to his left knee.

Although liability and damages are disputed by the Defendant, any award in favor of the Plaintiff
Case 3:20-cv-01437-JAM Document1 Filed 09/23/20 Page 2 of 18

could potentially exceed the jurisdictional threshold of $75,000 given the claims made by the
Plaintiff as set forth in the Complaint.

(3) Target Stores, Inc. aka Target Corporation is a Minnesota corporation with a principal

place of business in Minneapolis Minnesota.

(4) Plaintiff Peter Hill-Ricciuti is a resident, citizen and is domiciled in Torrington,
Connecticut. He provided an address of 119 Spencer Road, Torrington, Connecticut on the

Summons dated August 27, 2020 and filed on September 3, 2020.

(5) The Court has jurisdiction in the above-captioned matter, pursuant to 28 U.S.C.A. §
1332(a)(1), in that the matter is between citizens of different states and the amount in
controversy potentially exceeds the sum or value of $75,000.00 based upon the claims made by
the Plaintiff. Therefore, this action may be removed to the United States District Court for the
District of Connecticut pursuant to 28 U.S.C.A. §§ 1332 and 1441.

(6) This Notice of Removal is being filed within thirty (30) days of Defendant being notified
of this lawsuit and Defendant Target Stores, Inc. aka Target Corporation, has complied with all
requirement of 28 U.S.C.A. §1446.

WHEREFORE, Defendant Target Stores, Inc, aka Target Corporation respectfully
requests that the above action be removed from the Superior Court, Judicial District of Litchfield

at Torrington, State of Connecticut, to this Honorable Court.

DEFENDANT TARGET STORES, INC. AKA TARGET CORPORATION

/s/ Dawn Neborsky #27985
Dawn M. Neborsky, Esq.
Kiernan Trebach, LLP
40 Court Street
Boston, MA 02108
617-426-3900
dneborsky@kiernantrebach.com
Case 3:20-cv-01437-JAM Document1 Filed 09/23/20 Page 3 of 18

CERTIFICATE OF SERVICE

This is to certify that on this 23rd Day of September 2020 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated don the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.

CRAMER & ANDERSON

46 WEST STREET

PO BOX 278

LITCHFIELD, CT 067590278

/s/ Dawn M. Neborsky
Dawn M. Neborsky
Case 3:20-cv-01437-JAM Document1 Filed 09/23/20 Page 4 of 18

EXHIBIT A
Case 3:20-cv-01437-JAM Document1 Filed 09/23/20 Page 5 of 18

 

 
  

SUMMONS - CIVIL For information on STATE OF CONNECTICUT <6
JD-CV-1 Rev, 2-20 ADA accommodations, SUPERIOR COURT *"%
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a, 62-48, 52-259; contact a court clerk or videtcov ©

P.B. §§ 3-1 through 3-21, 8-1, 10-13 go to: jud.ct.gov/ADA, www jud.ct.go

 

 

 

Instructions are on page 2.
[-] Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.

[X] Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.

Select if claiming other relief in addition to, or in place of, money or damages.

 

TO: Any proper officer
By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.

 

 

 

 

 

 

 

 

 

 

 

 

Address of court clerk (Number, street, town and zip code) Telephone number of clerk Return Date (Must be a Tuesday)
50 FIELD STREET, TORRINGTON, CT 06790 ( 860 ) 626 - 2100 10/06/2020

Judicial District GA. At (City/Town) Case type code (See list on page 2)

(J Housing Session [] Number: | TORRINGTON Major: T Minor: 03

For the plaintiff(s) enter the appearance of:

Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code) duris number (if aftomey or law firm)
CRAMER AND ANDERSON, LLP - 46 WEST STREET, P.O. BOX 278, LITCHFIELD, CT 06759 012732

Telephone number Signature of plaintiff (if self-represented)

(860 ) 567 -8718

The attorney or law firm appearing for the plaintiff, or the plaintiff if E-mail address for delivery of papers under Section 10-13 of the

self-represented, agrees to accept papers (service) electronically Connecticut Practice Book (if agreed)
in this case under Section 10-13 of the Connecticut Practice Book. Yes [_] No | CSOCHACKI@CRAMER-ANDERSON.COM

 

 

 

 

 

 

 

 

 

 

 

 

Parties Name (Last, First, Middle Initial) and address of each party (Number, street; P.O. Box; town; state; zip; country, if not USA)
First Name: HILL-RICCIUTI, PETER
plaintiff | address: 119 SPENCER ROAD, TORRINGTON, CT 06790 P01
Additional | Name:
saint Address: P02
First Name: TARGET STORES, INC. a/kia TARGET CORP. - 1922 EAST MAIN ST., TORRINGTON,CT 06790
defendant | Address: A/F/S: CT CORPORATION SYSTEM - 67 BURNSIDE AVENUE, EAST HARTFORD, CT 06108-3408 D-01
Additional | Name: on
defendant | Address:
Additional | Name: 503
defendant | Address:
Additional | Name: 7
defendant | Address:
Total number of plaintiffs: 01 Total number of defendants:01 | C] Form JD-CV-2 attached for additional parties

 

 

Notice to each defendant

1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.

2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
court on the Return Date unless you receive a separate notice telling you to appear.

3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
form at the court address above, or on-line at https://jud.ct.gov/webforms/. .

4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a
superior court law library or on-line at httos:/Avww.jud.ct.gov/pb.htm,

5. If you have questions about the summons and complaint, you should talk to an attorney.

The court staff is not allowed togiye advice on legal matters.
oo

 

 

 

 

 

Date Sigeled (Sigh angs€lect gfoper box) [x] Commissioner of Superior Court | Name of person signing

08/27/2020 “ A- a Clerk | CHRISTOPHER J. SOCHACKI, ESQ.
If this summons is signed by a Gee For Court Use Only

a. The signing has been done’S6 that the plaintiff(s) will not be denied access to the courts. File Date

b. itis the responsibility of the plaintiff(s) to ensure that service is made in the manner provided by law.
¢. The court staff is not permitted to give any legal advice in connection with any lawsuit.
d.

The Clerk signing this summons at the request of the plaintiff(s) is not responsible in any way for any
errors or omissions in the summons, any allegations contained in the complaint, or the service of the
summons or complaint.

 

| certify | have read and Signed (Self-represented plaintiff Date Docket Number
understand the above:

 

 

 

 

 

Page 1 of 2
Instructions

Case 3:20-cv-01437-JAM Document1 Filed 09/23/20 Page 6 of 18

1. Type or print legibly. if you are a self-represented party, this summons must be signed by a clerk of the court.

2. if there is more than one defendant, make a copy of the summons for each additional defendant. Each defendant must receive a copy of
this summons. Each copy of the summons must show who signed the summons and when it was signed. If there are more than two
plaintiffs or more than four defendants, complete the Civil Summons Continuation of Parties (form JD-CV-2) and attach it to the original
and ail copies of the summons.

3. Attach the summons to the complaint, and attach a copy of the summons to each copy of the complaint. Include a copy of the Civil
Summons Continuation of Parties form, if applicable.

4, After service has been made by a proper officer, file the original papers and the officer's return of service with the clerk of the court.

5. Use this summons for the case type codes shown below.
Do not use this summons for the following actions:

(a) Family matters (for example divorce, child support,
custody, paternity, and visitation matters)

(b) Any actions or proceedings in which an attachment,
garnishment or replevy is sought

(c) Applications for change of name

(d) Probate appeals

(e) Administrative appeals

() Proceedings pertaining to arbitration
(g) Summary Process (Eviction) actions
(h) Entry and Detainer proceedings

(i) Housing Code Enforcement actions

 

 

 

 

 

 

 

 

Case Type Codes
MAJOR = | CODE MAJOR  |CODE
DESCRIPTION Major MINOR DESCRIPTION DESCRIPTION Malori MINOR DESCRIPTION

Contracts C00 | Construction - Ali other Property P00 | Foreclosure
C10 | Construction - State and Local P40 | Partition
C20 | insurance Policy P20 | Quiet Title/Discharge of Mortgage or Lien
C30 | Specific Performance P30 | Asset Forfeiture
C40 | Collections PSO | All other
C50 | Uninsured/Underinsured Motorist Coverage
C60 | Uniform Limited Liability Company Act -C.G.S. 34-243
C90 | All other Torts (Other T02 | Defective Premises - Private - Snow o Ice

than Vehicular) | 1703 | Defective Premises - Private - Other

Eminent E00 | State Highway Condemnation T 11 | Defective Premises - Public - Snow or Ice

Domain E10 | Redevelopment Condemnation T12 | Defective Premises - Public - Other
£20 | Other State or Municipal Agencies T20 | Products Liability - Cther than Vehicular
E30 | Public Utilities & Gas Transmission Companies T28 | Malpractice - Medical
E90 | Allother T 23 | Malpractice - Legal

T30 | Malpractice - All other

Housing H10 | Housing - Retum of Security Deposit eo peeaul ne Battery
H12 | Housing - Rent and/or Damages 161 Ai wie °
H40 | Housing - Housing - Audita Querelaftnjunction T68 Animale ° om
H50 | Housing - Administrative Appeal t70 | F ine Arr in er
H 60 | Housing- Municipal Enforcement 74 Fi - °
H80 | Housing - All Other 190 Aleter

Miscell us M00 | Injunction ' ;

ellaneo M40 Receiver ship Vehicular Torts | VOt | Motor Vehicles* - Driver and/or Passenger(s) vs. Driver(s)
M15 | Receivership for Abandoned/Blighted Property y oe Monn vetiiees . Property Demage ony
M 20 | Mandamus wae ve ;
M30 | Habeas Corpus (extradition, release from Penal Institution) vee Motor veri : products Liability Including Warranty
M40 | Arbitration vio len
M60 | Declaratory Judgment v20 Aira
M63 | Bar Discipline v30 Rall ead
M66 | Department of Labor Unemployment Compensation alroa |
Enforcement ven srowmoblies

M 68 | Bar Discipline - Inactive Status ‘ ° eae:
M70 Municipal Ordinance and Regulation Enforcement Mmotofayog arden etater®
M80 | Foreign Civil Judgments - C.G.S. 52-604 & C.G.S. 50a-30
M83 Small Claims Transfer to Regular Docket Wills, Estates W410 | Construction of Wills and Trusts
M 84 | Foreign Protective Order and Trusts wo | All other
M88 | CHRO Action in the Public Interest - PA. 19-93
M80 | Allother

 

 

 

 

 

 

 

 

Page 2 of 2

 
Allormeys of Law

CRAMER & ANDERSON ute

a

46 West Street = P.O. Box 278 * Litchfield, CT 06759-0278 « (860) 567-8718 = Juris # 12732

 

 

Case 3:20-cv-01437-JAM Document1 Filed 09/23/20 Page 7 of 18

RETURN DATE: OCTOBER 6, 2020: SUPERIOR COURT
PETER HILL-RICCIUTI JUDICIAL DISTRICT OF LITCHFIELD
Vv. : AT TORRINGTON
TARGET STORES, INC. a/k/a
TARGET CORP. : AUGUST 27, 2020
COMPLAINT

COUNT ONE — PREMISES LIABILITY

1. At all times relevant to this Complaint, Plaintiff, PETER HILL-RICCIUTI, was a
resident of the State of Connecticut, residing at 119 Spencer Road, Torrington,
Connecticut 06790.

2. At all times relevant to this Complaint, Defendant, TARGET STORES, INC.,
a/k/a TARGET CORP. (hereinafter “Defendant’), is and has been at all times
relevant hereto a Minnesota corporation, having a principal place of business at
1000 Nicollet Mall, Minneapolis, Minnesota 55403, and has been registered and
authorized to do business, and was doing business, in the State of Connecticut.

3. At all times relevant to this Complaint, Defendant owned, operated, maintained,
possessed and/or had control over a shopping store that sells retail goods and

general merchandise to the general public located at 1922 East Main Street,

 
CRAMER & ANDERSON LLP

46 West Street * P.O. Box 278 = Litchfield, CT 06759-0278 » (860) 567-8718 = Juris #12732

a

 

 

 

Case 3:20-cv-01437-JAM Document1 Filed 09/23/20 Page 8 of 18

Torrington, Connecticut 06790, (hereinafter the “Store”), and was authorized to

do business, and was doing business, in the State of Connecticut.

- On or about September 3, 2018, Plaintiff was an invitee shopping at Defendant's

Store.

. At that time and place, Plaintiff was walking down an aisle of the Store when he

slipped on an accumulation of clear liquid on the floor and fell down thereby

causing the injuries and losses more particularly hereinafter set forth.

. Defendant provided inadequate warning and notice to Plaintiff of the unsafe,

dangerous, or defective condition existing therein.

. As a result of the aforementioned negligence and/or carelessness of Defendant,

Plaintiff, sustained serious, permanent, and disabling injuries which are more
particularly hereinafter set forth.

Plaintiffs injuries, damages, and losses were proximately caused by the
defective condition of Defendant’s premises and the negligence or carelessness
or Defendant in one or more of the following aspects:

a. In that Defendant created a hazardous condition, by leaving clear
liquid on the floor, so that Plaintiff would be caused to slip;

b. In that Defendant allowed a dangerous condition or conditions to
exist upon its premises—specifically, clear liquid on the floor where

Defendant knew, or should have known, that customer traffic

 
ys a? Low

ine

Altor

CRAMER & ANDERSON LUP

I

46 West Street * P.O. Box 278 « Litchfield, CT 06759-0278 = (860) 567-8718 « Juris # 12732

 

Case 3:20-cv-01437-JAM Document1 Filed 09/23/20 Page 9 of 18

would occur and would create an unreasonable risk of harm to

invitees such as Plaintiff;

. In that Defendant failed to properly maintain the premises where

Plaintiff fell, in a safe condition—specifically keep the store’s floor
Clean of clear liquid accumulation, although in the reasonable

exercise of due care, it could have and/or should have done so;

. In that Defendant failed to provide proper warning to Plaintiff

and/or invitees of the existence of a dangerous condition—
specifically, the accumulation of clear liquid on the floor, although
in the reasonable exercise of due care, it could have and/or should
have done so by erecting one or more warning signs, barriers,

and/or caution tape;

. In that Defendant failed to properly inspect the premises to

determine whether a dangerous condition such as the
accumulation of clear liquid on the floor existed upon the premises
in such a manner so as to endanger the safety of invitees such as
Plaintiff, although in the exercise of reasonable care it could have
and should have done so;

In that Defendant failed to take proper steps to remove, correct,

and/or remedy the existence of a dangerous condition—

 
Alformeys of Law

CRAMER & ANDERSON up

ey

46 West Street « P.O. Box 278 « Litchfield, CT 06759-0278 » (860) 567-8718 = Juris # 12732

 

 

Case 3:20-cv-01437-JAM Document 1 Filed 09/23/20 Page 10 of 18

specifically, failed to remove, mop, or clean up the accumulation of
clear liquid on the floor, under circumstances where it knew or
should have known that harm to invitees such as Plaintiff as a
result of said dangerous condition was reasonably foreseeable,

and in the exercise of reasonable due care, it could have and/or

should have done so;

. In that Defendant created a dangerous condition by not timely

removing, cleaning, and/or remedying the existence of a
dangerous condition—specifically, the aforementioned
accumulation of clear liquid on the floor, under circumstances
where it knew or should have known that harm to invitees such as
Plaintiff as a result of said dangerous condition was reasonably
foreseeable, and in the exercise of reasonable due care, it could

have and/or should have done so; and

. In that Defendant failed to hire, contract and/or engage diligent

agents and/or employees to sufficiently maintain, manage and
control the condition of the store floor so as to maintain safe

conditions for invitees such as Plaintiff.

 
HoTeys G! Low

CRAMER & ANDERSON LLP

Gi |

46 West Street * P.O. Box 278 = Litchfield, CT 06759-0278 = (860) 567-8718 4 Juris # 12732

 

 

 

 

Case 3:20-cv-01437-JAM Document 1 Filed 09/23/20 Page 11 of 18

9. As a proximate result of said defective condition of Defendant's premises and

the negligence or carelessness of Defendant's, its agents, servants, and

employees, Plaintiff sustained the following injuries of a serious, painful, and

permanent nature:

a.

b.

g.
h.

Blunt force trauma to the left knee;

Left patellar dislocation with chrondral injuries on the central and medial
aspects of the patella including a medial patellofemoral ligament rupture;
Left knee joint effusion with synovitis;

Loss of strength of the left knee;

Truncated range of motion of the left knee:

Gait pattern limitations;

Pain and soreness of the left knee; and

Pain, suffering, and emotional distress.

10.As a further result of Defendant's negligence or carelessness, Plaintiff, received

permanent damage to his left knee. He has endured and will continue to endure

for an indefinite period of time great mental and physical pain and suffering.

11.As a further result of Defendant’s negligence or carelessness, Plaintiff has been

and will be permanently restricted and deprived of usual pleasures, pursuits,

diversions, and recreations of life.

 
CRAMER & ANDERSO

46 West Street = P.O. Box 278 « Litchfield, CT 06759-0278 « (860) 567-8718 -« Juris # 12732

 

 

 

 

Case 3:20-cv-01437-JAM Document 1 Filed 09/23/20 Page 12 of 18

12.As a further result of Defendant’s negligence or carelessness, Plaintiff has
undergone medical examinations, physical therapy, radiological examinations,
and has been administered powerful medications in an effort to treat, cure, and
alleviate his injuries and conditions.

13.As a further result of Defendant’s negligence and carelessness, Plaintiff has
undergone multiple surgical/operative interventions including:

a. Left knee arthroscopy, chondroplasty of patella, laterally patella release,
medial patellofemoral ligament reconstruction with semitendinosus
allograft;

b. Ultrasound injection of the left medial knee calcific deposit; and

c. Second left knee arthroscopy, chrondroplasty of patella, removal of deep
implant of knee and open debridement of medial epicondyle of knee.

14.As a further result of Defendant’s negligence or carelessness, Plaintiff has
incurred and will continue to incur medical expenses in an effort to treat, cure,
and alleviate his injuries and conditions.

15.As a further results of Defendant's negligence and carelessness, and the injuries
and conditions caused thereby, Plaintiff has lost wages.

16.As a further proximate result of Defendant's negligence and the injuries and
conditions caused thereby, Plaintiff has had his ability to carry out and enjoy

life’s activities impaired.

 
Attorneys ai Law

CRAMER & ANDERSON ue

a

46 West Street * P.O. Box 278 * Litchfield, CT 06759-0278 © (860) 567-8718 = Juris # 12732

 

 

Case 3:20-cv-01437-JAM Document 1 Filed 09/23/20 Page 13 of 18

17.As a further proximate result of Defendant’s negligence and the injuries and
conditions caused thereby, Plaintiff has experienced and will continue to
experience anxiety, pain, suffering and emotional distress as to the course his
injuries and conditions will take and his future ability to carry out and enjoy day-
to-day activities.

COUNT TWO — MODE OF OPERATION

1. At all times relevant to this Complaint, Plaintiff, PETER HILL-RICCIUTI, was a
resident of the State of Connecticut, residing at 119 Spencer Road, Torrington,
CT 06790.

2. Atall times relevant to this Complaint, Defendant, TARGET STORES, INC.,
a/k/a TARGET CORP. (hereinafter “Defendant”), is and has been at all times
relevant hereto a Minnesota corporation, having a principal place of business at
1000 Nicollet Mali, Minneapolis, Minnesota 55403, and has been registered and
authorized to do business, and was doing business, in the State of Connecticut.

3. At all times relevant to this Complaint, Defendant owned, operated, maintained,
possessed and/or had control over a shopping store that sells retail goods and
general merchandise to the general public located at 1922 East Main Street,
Torrington, Connecticut 06790, (hereinafter the “Store”), and was authorized to

do business, and was doing business, in the State of Connecticut.

 
Attorneys Gl Law

CRAMER & ANDERSON ue

46 West Street © P.O. Box 278 » Litchfield, CT 06759-0278 « (860) 567-8718 = Juris # 12732

 

 

Case 3:20-cv-01437-JAM Document 1 Filed 09/23/20 Page 14 of 18

. On or about September 3, 2018, Plaintiff was an invitee shopping at Defendant’s

Store.

. At that time and place, Plaintiff was walking down an aisle of the Store when he

slipped on an accumulation of clear liquid on the floor and fell down thereby

causing the injuries and losses more particularly hereinafter set forth.

. Defendant provided inadequate notice and warning to Plaintiff of the unsafe,

dangerous, or defective condition existing therein.

. As a result of the aforementioned negligence and/or carelessness of Defendant,

Plaintiff, sustained serious, permanent, and disabling injuries where are more

particularly hereinafter set forth.

. These injuries were caused by the negligence of Defendant, its agenis, servants

and/or employees or any one or more of the aforementioned in that the mode of
operation of Defendant's business gave rise to a foreseeable risk of injury to
customers and Plaintiff's injury was proximately caused by an accident within the

zone of risk.

. As a proximate result of said defective condition of Defendant’s premises and

the negligence or carelessness of Defendant's, its agents, servants, and
employees, Plaintiff sustained the following injuries of a serious, painful, and
permanent nature:

a, Blunt force trauma to the left knee;

 
CRAMER & ANDERSON ue

46 West Street * P.O. Box 278 = Litchfield, CT 06759-0278 » (860) 567-8718 « Juris # 12732

ey

 

Case 3:20-cv-01437-JAM Document 1 Filed 09/23/20 Page 15 of 18

b. Left patellar dislocation with chrondral injuries on the central and medial
aspects of the patella including a medial patellofemoral ligament rupture;
c. Left knee joint effusion with synovitis;
d. Loss of strength of the left knee;
e, Truncated range of motion of the left knee:
f. Gait pattern limitations;
g. Pain and soreness of the left knee; and
h. Pain, suffering, and emotional distress.
10.As a further result of Defendant’s negligence or carelessness, Plaintiff, received
permanent damage to his left knee. He has endured and will continue to endure
for an indefinite period of time great mental and physical pain and suffering.
11.As a further result of Defendant’s negligence or carelessness, Plaintiff has been
and will be permanently restricted and deprived of usual pleasures, pursuits,
diversions, and recreations of life.
12.As a further result of Defendant's negligence or carelessness, Plaintiff has
undergone medical examinations, physical therapy, radiological examinations,
and has been administered powerful medications in an effort to treat, cure, and
alleviate his injuries and conditions.
13.As a further result of Defendant’s negligence and carelessness, Plaintiff has

undergone multipie surgical/operative interventions including:

 
Abormeys cf Low

CRAMER & ANDERSON itp

ey

46 West Street * P.O. Box 278 « Litchfield, CT 06759-0278 » (860) 567-8718 » Juris # 12732

 

Case 3:20-cv-01437-JAM Document 1 Filed 09/23/20 Page 16 of 18

a. Left knee arthroscopy, chondroplasty of patella, laterally patella release,
medial patellofemoral ligament reconstruction with semitendinosus
allograft;

b. Ultrasound injection of the left medial knee calcific deposit; and

c. Second left knee arthroscopy, chrondroplasty of patella, removal of deep
implant of knee and open debridement of medial epicondyle of knee.

14.As a further result of Defendant's negligence or carelessness, Plaintiff has
incurred and will continue to incur medica! expenses in an effort to treat, cure,
and alleviate his injuries and conditions.

15.As a further results of Defendant’s negligence and carelessness, and the injuries
and conditions caused thereby, Plaintiff has lost wages.

16.As a further proximate result of Defendant’s negligence and the injuries and
conditions caused thereby, Plaintiff has had his ability to carry out and enjoy
life’s activities impaired.

17.As a further proximate result of Defendant's negligence and the injuries and
conditions caused thereby, Plaintiff has experienced and will continue to
experience anxiety, pain, suffering and emotional distress as to the course his
injuries and conditions will take and his future ability to carry out and enjoy day-
to-day activities.

WHEREFORE, Plaintiff claims:

10

 
Atormeys af Law

CRAMER & ANDERSON ute

ey

46 West Street = P.O. Box 278 * Litchfield, CT 06759-0278 * (860) 567-8718 « Juris # 12732

 

 

Case 3:20-cv-01437-JAM Document 1 Filed 09/23/20 Page 17 of 18

As to Count One:

1. Money damages;

2. All other remedies in law the Court deems just.
As to Count Two:

1. Money damages;

2. All other remedies in law the Court deems just.

THE PLAINTIFF,
PETER HELL-RICCIUTI,

we

Christopher J. Sochacki, Esq., Juris #415849
csochacki@cramer-anderson.com

CRAMER & ANDERSON LLP, Juris #012732
46 West Street

P.O. Box 278

Litchfield, CT 06759

Phone (860) 567-8718

1]

 
CRAMER & ANDERSON ue

46 West Street « P.O. Box 278 = Litchfield, CT 06759-0278 © (860) 567-8718 » Juris # 12732

 

 

Case 3:20-cv-01437-JAM Document 1 Filed 09/23/20 Page 18 of 18

RETURN DATE: OCTOBER 6, 2020
PETER HILL-RICCIUT!
V.

TARGET STORES, INC. a/k/a
TARGET CORP.

SUPERIOR COURT
JUDICIAL DISTRICT OF LITCHFIELD

AT TORRINGTON

AUGUST 27, 2020

STATEMENT OF AMOUNT IN DEMAND

The amount in demand is equal to or greater than Fifteen Thousand Dollars

($15,000.00), exclusive of interest and costs.

By:

   

  

PEER BEL

 

Christopher J. Sochacki, Esq., Juris #415849
csochacki@cramer-anderson.com

CRAMER & ANDERSON LLP, Juris #012732
46 West Street

P.O. Box 278

Litchfield, CT 06759

Phone (860) 567-8718

 
